Citation Nr: 1737120	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  08-07 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residual injury to the face with dental trauma.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to March 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran's claims file is currently under the jurisdiction of the VA RO in Houston, Texas.

In December 2012, the Board remanded the issues for further development.  In particular, the Board remanded the claim of entitlement to service connection for type II diabetes mellitus for the RO to issue a statement of the case.  In January 2017, the RO issued a statement of the case.  The Veteran did not submit a VA Form 9 until April 2017.  That VA Form 9 is untimely because it was received more than 60 days after the January 2017 statement of the case and over a year after the April 2006 rating decision.  38 C.F.R. § 20.302 (2016).  Therefore, the issue of entitlement to service connection for type II diabetes mellitus is not in appellate status.

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a benign essential tremor of the right hand has been raised by the record in a February 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the April 2017 VA Form 9, the Veteran indicated that he wants a videoconference hearing on the four issues on appeal.  Therefore, the AOJ should schedule the Veteran for a videoconference hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  The Veteran must be notified of the date, time and place of that hearing by letter mailed to his current address of record, with a copy to his representative.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

